DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22nd, 2021 has been entered.
Response to Amendment
The Amendment filed February 19th, 2021 has been entered. Claims 1-11 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every rejection previously set forth in the Final Rejection Office Action mailed December 22nd, 2020.  Examiner acknowledges Applicant’s amendments to claims 1, 10, and 11 in an effort to overcome the prior rejections as well as minor corrections to claims 3, 4, and 9.  
Response to Arguments
Applicant’s Remarks on Page 6 filed February 19th, 2021, with respect to “Claim rejections under 35 USC 112” have been fully considered and are persuasive.  The previous rejections regarding 35 USC § 112(b) have been withdrawn.  However, new grounds of rejection have been made under 35 USC § 112(b) due to the amended claim language. 
Applicant’s Remarks on Page 6 filed February 19th, 2021, with respect to “Claim rejections under 35 USC 101”, in the second paragraph, have been fully considered and are not persuasive.  However, the previous rejections regarding 35 USC 101 have been conditionally withdrawn for reasons stated below.  estimate and display vehicle travel time based on the calculated estimated value of the density of the traffic to increase road user satisfaction” only partially addresses the previous Responses to Arguments, in the Final Rejection Office Action mailed December 22nd, 2020.  While the amended “estimate and display vehicle travel time” is positively recited, the limitation “to increase road user satisfaction” maintains the following previously stated issues:  Reciting the intended use of a specific type of display output does not integrate the post-solution output in the form of improvements to the claimed system components or their performance.  The amended potential beneficial impacts on the external element of user satisfaction may or may not actually occur.  The specific display type, including displayed travel time, could be utilized by something else entirely or not be used at all, and the impact on the user is beyond the scope of the system.  
Applicant’s Remarks on Page 6 filed February 19th, 2021, with respect to “Claim rejections under 35 USC 101”, in the third paragraph, have been fully considered and are persuasive.  The amended claim language “wherein the traffic is controlled based on the displayed graph” integrates the mental process into a practical application.  Therefore, the previous rejections regarding 35 USC § 101 have been withdrawn, contingent upon new rejections made below under 35 USC § 112 regarding the amended claim language.
Applicant’s Remarks on Page 7 filed February 19th, 2021, with respect to “Claim rejections under 35 USC 101” and comments regarding the benefits of an interview on this topic are acknowledged.  Please refer to the details regarding the scheduling of interviews in the Conclusion section below. 
Applicant’s Remarks on Page 7 filed February 19th, 2021, with respect to “Prior art claim rejections” for claims 1-11, have been considered and are persuasive.  However, due to the Applicant’s amended claim language, the arguments are moot because of new grounds of rejection that do not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 1 and 10-11 are objected to because of the following informalities:  
Claim 1, lines 7-8, claim 10, line 6, and claim 11, line 7: “the irregular event occurs at least one of the plurality of locations” should read -- wherein the irregular event occurs in at least one of the plurality of locations --.
Claim 1, lines 18-19, claim 10, lines 16-17, and claim 11, lines 17-18: “the calculated estimated value of the density” should read -- the estimated value of the density --, in reference to “an estimated value of a density” in claim 1, lines 5-6, claim 10, lines 3-4, and claim 11, lines 4-5.
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Regarding claim limitation “wherein the traffic is controlled based on the displayed graph” in claim 1, lines 15-16, and claim 10, lines 13-14, and claim 11, lines 14-15, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  According to paragraph [0130] and [0131] of the specification, “a road administrator or the like can make an accurate decision on traffic lane regulation, regulation time, and the like” by referring to traffic congestion prediction screens.  The specification does not disclose a method for controlling traffic or an apparatus capable of doing so.  However, the invention can be considered to be at least indirectly capable of influencing traffic through the graphs displayed to the road administrator.  For examination purposes, the limitation is interpreted as intending to convey that traffic is influenced based on the displayed graph and that traffic is not actually controlled by the invention.  Claims 2-9 are rejected for the same reason based on their dependencies on claim 1.  
The claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the “wherein the traffic is controlled based on the displayed graph” in claim 1, lines 15-16, and claim 10, lines 13-14, and claim 11, lines 14-15, is not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure, as explained above.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "(road user) satisfaction" in claim 1, line 19, claim 10, line 17, and claim 11, line 18, is a relative term which renders the claim indefinite.  The term "satisfaction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-9 are rejected for the same reason based on their dependencies on claim 1.  
Regarding claim limitation “wherein the traffic is controlled based on the displayed graph” in claim 1, lines 15-16, and claim 10, lines 13-14, and claim 11, lines 14-15, the limitation is unclear.  According to paragraph [0130] and [0131] of the specification, “a road administrator or the like can make an accurate decision on traffic lane regulation, regulation time, and the like” by referring to traffic congestion prediction screens.  The specification does not disclose a method for controlling traffic or an 
Claims 2-9 are rejected for the same reason based on their dependencies on claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blandin et al. (US 2015/0206427; hereinafter Blandin, already of record from IDS), in view of Iemori et al. (JP2007219633; hereinafter Iemori, already of record, all citations are based on the English translation), and in further view of Adachi et. Al (US 2005/0171649; hereinafter Adachi).
Regarding claim 1, Blandin discloses a traffic control support system (Abstract) comprising: 
a memory storing instructions; (paragraph [0075], items 1214, 1216, 1221, and 1222) and 
one or more processors configured to execute the instructions to: (paragraph [0074], central processing unit (CPU) 1210) 
… the irregular event occurs at least one of the plurality of locations, (paragraph [0044], lines 4-8)
wherein the irregular event is any one of an accident, construction work, and vehicle regulation; and (paragraph [0006], lines 3-5, and paragraph [0044], lines 4-8)
display, based on … the value of the density, a graph … (Figure 12: devices [1236], [1238], and [1240] and paragraph [0075]: Hardware is utilized to display traffic data.  Paragraph [0029], lines 11-13: Traffic data includes traffic density. Fig. 3B, element 314; paragraph [0031]; and paragraph [0038], lines 9-12: A graph (314) on a graphical user interface demonstrates traffic delay, and the effects of an incident on traffic flow can be expressed in terms total travel time, in addition to total delay.  Paragraph wherein the traffic is controlled based on the displayed graph; (Fig. 3A-6B; paragraph [0034] and paragraph [0080], lines 11-21: A display graphically demonstrates traffic data (i.e. traffic delay, etc.) to a user locally and/or externally.  Paragraph [0041]-[0042]; and paragraph [0044], lines 1-4: A prediction module (and associated data) is a part of a larger traffic tool that facilitates a human in a traffic command center in providing optimal response plans to mitigate the impact of one or more incidents on a road network, influencing traffic.  As discussed in Claim Rejections - 35 USC § 112, traffic being “controlled based on the displayed graph” is interpreted as the graph influencing traffic and not actually controlling it.) and 
estimate and display vehicle travel time ([0030]-[0032]: Effects of an incident on traffic flow are predicted (i.e. estimated from a current time of an incident, including a metric for travel time.  Fig. 3B, element 314; paragraph [0031]; and paragraph [0038], lines 9-12: A graph (314) on a graphical user interface demonstrates traffic delay, and the effects of an incident on traffic flow can be expressed in terms total travel time, in addition to total delay.  Since the capabilities of the invention are represented by examples (i.e. non-exhaustive) in Fig. 3A-6B (paragraph [0034]), it is reasonable to assume that total delay can be replaced with total travel time in an alternate embodiment of the graph.) based on the … value of the density of the traffic (paragraph [0033], lines 1-3 and 24-26: Traffic flow for a location and time is updated based on local predicted value of density.) to increase road user satisfaction.  (paragraphs [0004], [0006], and [0008]:  The prediction methods result in the indicating of the impacts of an event on traffic at a future time.  By addressing the need for more efficient traffic monitoring in large cities, the prediction methods would lead to increased road user satisfaction.  Additionally, this limitation has minimal patentable weight due to being an intended use.)
calculate, an estimated value of a density of traffic in each of a plurality of locations at a specific time in a future after an irregular event starting time, the irregular event occurs at least one of a plurality of locations, … 
display, based on the estimated value of the density, a graph which shows a range of locations on which traffic congestion is estimated to have an influence at each future time in a graph, a first axis of the graph representing a location, and a second axis of the graph representing time with a regulation start time being set as a starting time, …
Iemori, in the same field of endeavor, teaches: calculate, an estimated value of a density of traffic in each of a plurality of locations at a specific time in a future after an irregular event starting time, the irregular event occurs at least one of a plurality of locations, (Paragraphs [0017], [0022], [0026]: The calculation of traffic density estimates is applied at times and locations for both a regular state and an irregular event.  Paragraph [0025]: The prediction performed one or a plurality links/ blocks (i.e. locations).  Paragraph [0036]: The traffic density is predicted through calculation for any time in the future.)  
wherein the irregular event is any one of an accident, construction work, and vehicle regulation; (paragraphs [0017], [0022], [0024], [0026]) and
… the estimated value of the density … (paragraphs [0017], [0022], [0026])
… the calculated estimated value of the density … (paragraphs [0017], [0022], [0026])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory and processors, generic traffic data, and outputting traffic data to a display of Blandin with the theory and calculations related to traffic density of Iemori for the benefit of increasing the accuracy of density data through completing the specific calculations taught in Iemori. (Iemori: Problem to be Solved/Solution).
display, …, a graph which shows a range of locations on which traffic congestion is estimated to have an influence at each future time in a graph, a first axis of the graph representing a location, and a second axis of the graph representing time with a regulation start time being set as a starting time, …
Adachi, in the same field of endeavor, teaches: … display, …, a graph which shows a range of locations on which traffic congestion is estimated to have an influence at each future time in a graph, a first axis of the graph representing a location, and a second axis of the graph representing time with a regulation start time being set as a starting time, … (Fig. 2; Fig. 21a; paragraph [0015]; and paragraph [0194]-[0195]: Congestion and travel time information is graphed on a display for a receiving party/user with a ranked congestion value and apparent color code (Fig. 2 and Fig. 21a) in relationship to time and location along a roadway using an x-axis and y-axis.  Any instances of traffic regulation starting and ending is captured by the graph, because the time interval ranges from the current time (“now”) to a “far future” time, for which travel congestion is ranked at each point in time.  Paragraph [0037]; paragraph [0043]; and paragraph [0296]-[0297]: Congestion data for future times and locations is presented in the graph, and display resolution is increased as a future time is approached and becomes more relevant and accurate.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory and processors, generic traffic data, outputting traffic data to a display (including traffic delay), and the theory and calculations related to traffic density of Blandin in view of Iemori with the type of display output of Adachi for the benefit of flexibly providing a user with rich traffic information (traffic congestion), preventing a user from traveling on a route with a longer travel time than the travel time of an alternative route. (Adachi: [0001], [0027], [0029], and [0043]).
claim 2, Blandin, in view of Iemori, further in view of Adachi discloses: the traffic control support system according to claim 1, wherein the one or more processors is configured to execute the instructions to: (Blandin: paragraph [0074], central processing unit (CPU) 1210)
calculate a variation of the density at the specific time from a predicted value of the density at the event starting time, and calculate the estimated value of the density at the specific time, based on the variation.  (Iemori: Paragraphs [0035] and [0036]: teach adding the variation in density at two different times to estimated value of the density:  "Subtract the traffic density (traffic volume divided by speed) from block Bi and add the traffic density (traffic volume divided by speed) coming from block Bi + 1 to Ki (t).")
The same motivation as described in claim 1 above for combining Blandin with Iemori applies to claim 2.
Regarding claim 3, Blandin, in view of Iemori, further in view of Adachi discloses: the traffic control support system according to claim 2, wherein the one or more processors is configured to execute the instructions to: (Blandin: paragraph [0074], central processing unit (CPU) 1210) …
calculate a variation of the density at a second time after a first time after the event starting time from the estimated value of the density at the first time, and calculate the estimated value of the density at the second time based on the variation.  (Iemori: Paragraphs [0035] and [0036]: teach an indefinite number of blocks (Bi) and times (t) and can include a second time after the first time.  Claim 3 is merely repeating the calculations of claim 2 but at a later time.)
The same motivation as described in claim 1 above for combining Blandin with Iemori applies to claim 3.
Regarding claim 4, Blandin, in view of Iemori, further in view of Adachi discloses: the traffic control support system according to claim 2, wherein the one or more processors is configured to execute the instructions to: (Blandin: paragraph [0074], central processing unit (CPU) 1210) …
calculate a variation of the density, based on a difference between a flow rate at a first location and a flow rate at a second location, the flow rate at the first location and the flow rate at the second location each being obtained from a relation between a flow rate and a density of traffic.  (Iemori: paragraphs [0030], [0031], [0035] and [0036]: The equations for flow rate and density, described in paragraphs [0030] and [0031], along with the equations for variation in density, described in paragraphs [0035] and [0036], will result in the execution described in claim 4.  A system can easily be configured to toggle between flow rate and traffic density, due to the fact that that the mathematical relationship is known.  Lastly, claim 4 is merely repeating the calculations of claim 2 but at a later time and with flow rate as the converted data type in lieu of traffic density.)
The same motivation as described in claim 1 above for combining Blandin with Iemori applies to claim 4.
Regarding claim 8, Blandin, in view of Iemori, further in view of Adachi discloses: the traffic control support system according to claim 1, wherein the one or more processors is configured to execute the instructions to: (Blandin: paragraph [0074], central processing unit (CPU) 1210) 
calculate the estimated value of the density in one or more locations (Iemori: paragraphs [0020], [0025], [0030], and [0031]) at the specific time after the event starting time, assuming that the irregular event occurs at a future time in at least one of the plurality of locations.  (Blandin: page 1, Abstract:  At least one historical incident is used to calibrate a traffic model.  Current traffic conditions are considered for a traffic prediction at a specific time and location, with the calibrated model in consideration.)
The same motivation as described in claim 1 above for combining Blandin with Iemori applies to claim 8.
Regarding claim 9, Blandin, in view of Iemori, further in view of Adachi discloses: the traffic control support system according to claim 1, wherein the one or more processors is configured to execute the instructions to: (Blandin: paragraph [0074], central processing unit (CPU) 1210) calculate the estimated value of the density in one or more locations (Iemori: paragraphs [0020], [0025], [0030], and [0031]) at the specific time by using a relation between a flow rate and a density of traffic in an irregular state for a location where the irregular event is occurring, and by using the relation between a flow rate and a density of traffic in a regular state for a location where the irregular event is not occurring. (Blandin: page 1, Abstract:  At least one historical incident is used to calibrate a traffic model.  Current traffic conditions are considered for a traffic prediction at a specific time and location, with the calibrated model in consideration. & Iemori: paragraph [0026]: Estimates of travel time will occur at locations where no sudden event has occurred as well as where a sudden event has occurred.  Paragraphs [0017], [0022], [0026]: The (mathematically known) relationship between flow rate and density is taught.  Paragraph [0036]: The traffic density is predicted through calculation for any time in the future (the specific time).)  
The same motivation as described in claim 1 above for combining Blandin with Iemori applies to claim 9.
Regarding claim 10, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding claim 11, Blandin, in view of Iemori, further in view of Adachi discloses: a non-transitory computer readable storage medium recording thereon a program causing a computer to perform a method comprising: … (Blandin: Figure 12: devices [1232] and [1244], paragraphs [0078]-[0079], and claims 19-20: disclose tangible storage means, which are shown as part of the overall hardware system.)  
All other limitations of claim 11 recite analogous limitations to claim 1 above, and claim 11 is therefore rejected on the same premise.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blandin, in view of Iemori, further in view of Adachi, as applied to claims 1-4 and 8-9 above, and still further in view of Amemiya et al. (US 2008/0175161; hereinafter Amemiya, already of record).
Regarding claim 5, Blandin, in view of Iemori, further in view of Adachi discloses: the traffic control support system according to claim 1, wherein the one or more processors is configured to execute the instructions to: … (Blandin: paragraph [0074], central processing unit (CPU) 1210)
Blandin, in view of Iemori, further in view of Adachi does not disclose: … calculate an error of a predicted value of the density at the specific time after the event starting time, and calculate the estimated value of the density at the specific time, based on the error.  
Amemiya, in the same field of endeavor, teaches: … calculate an error of a predicted value of the density at the specific time after the event starting time, and calculate the estimated value of the density at the specific time, based on the error.  (Figure 1C: [100C], steps [111] and [112]:  An accumulation of error values to create an average error value.   Figure 1C: [100C], step [113]:  This value is used as a correction value of the estimated traffic density, which is equivalent to using an error calculation to correct the estimated value of density.)
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic control support system according to claim 1 of Blandin in view of Iemori in further view of Adachi with calculate an error of a predicted value of the density at the specific time after the event starting time, and calculate the estimated value of the density at the specific time, based on the error of Amemiya for the benefit of increasing accuracy due to iterative error correction being applied to estimated density. (Amemiya: paragraph [0067]: notes a goal of improving prediction accuracy obtained through error calculations.)
Regarding claim 6, Blandin, in view of Iemori, further in view of Adachi, still further in view of Amemiya discloses: the traffic control support system according to claim 5, wherein the one or more processors is configured to execute the instructions to: (Blandin: paragraph [0074], central processing unit (CPU) 1210)
calculate a variation of the error of the predicted value of the density at the specific time after the event starting time from an error of a predicted value of the density at the event starting time, and calculate the error of the predicted value of the density at the specific time, based on the variation. (Amemiya: Figure 1C: [100C], steps [112] and [113]: The error correction process involves averages of multiple errors to determine a more accurate correction value for the traffic prediction.  This is equivalent to using a “variation” in errors to correct the error value, each time achieving a more accurate error value and an updated variation (to ultimately be used to improve the estimated value of density per claim 5).  Iterative error correction also a long-known mathematical principle.)
The same motivation as described in claim 5 above for combining Blandin, Iemori, and Adachi, with Amemiya applies to claim 6.
 Regarding claim 7, Blandin, in view of Iemori, further in view of Adachi, still further in view of Amemiya discloses: the traffic control support system according to claim 5, wherein the one or more processors is configured to execute the instructions to: (Blandin: paragraph [0074], central processing unit (CPU) 1210)
calculate a variation of an error of a predicted value of the density at a second time after a first time after the event starting time from an error of a predicted value of the density at the first time, and calculate the error of the predicted value of the density at the second time, based on the variation. (Amemiya: Figure 1C: [100C], steps [112] and [113]: The error correction process involves averages of multiple errors to determine a more accurate correction value for the traffic prediction.  This is equivalent to using a “variation” in errors to correct the error value, each time achieving a more accurate error value and an updated variation (to ultimately be used to improve the estimated value of density per claim 5).  Iterative error correction also a long-known mathematical principle. Claim 7 
The same motivation as described in claim 5 above for combining Blandin, Iemori, and Adachi, with Amemiya applies to claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Downs et al. (US 2007/0208492) teaches graphs displaying predicted traffic delay time for a time of day, and a configurable display system with a variable for road segment location data and an associated color code to indicate traffic congestion in terms of delay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/M.B./
Examiner, Art Unit 3663 

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/5/2021